Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected an invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 19, 2022.

Applicant’s election without traverse of claims 1-15 in the reply filed on April 19, 2022 is acknowledged.

Claim Objections

Claims 5, 8, 10, 12 and 14 are objected to because of the following informalities: 

Referring to claim 5, the claim recites “comprising the step of the real estate marketplace system operating to generate a workflow identifying the steps for the real estate process, and identifying sub-steps for each of the one or more real estate service provider engaged for the real estate process.” Please amend the bolded portion to read “for each real estate service provider”

Referring to claims 8 10, and 14, the claims recite “The real estate process marketplace method of claim I”. Please amend “I” to “1”.

Referring to claim 12, the claim recites “comprising the step of the real estate marketplace system being linked to one or more real estate registry systems, and the real estate marketplace system transferring one or more filings generated by the real estate process each to one of the one or more real estate registry systems.” Please amend the bolded portion to read as “generated by the real estate process to each of the one or more real estate registry systems.”

  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
 
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” (MPEP 2163.03)

Claim 13 recites: “comprising the step of the real estate marketplace system generating a new module for each new type of service provider that provides services via the real estate marketplace system, whereby multiple modules are incorporated in the real estate marketplace system each for a service in the real estate process and users can access a service provider for one or more of said services via the corresponding module.”

  The relevant disclosure is page 5 lines 23-28 that discloses the claim verbatim however there are no details with respect to how the system actually performs this aspect of generating a new module for incorporation and future use.  

As the courts have made clear, the first paragraph 35 U.S.C §112 contains a written description requirement that is separate and distinctive from the enablement requirement.  See Ariad, 598 F.3d at 1340 (Fed. Cir. 2010).  

As the Federal Circuit has stated in Ariad: 

a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Id. at 1349 (emphasis added). While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification necessary details as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-15 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-15 recite a method and therefore fall into a statutory category.


Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method for conducting real estate transactions, which under its broadest reasonable interpretation, covers concepts for certain methods of organizing human activity.  

In the present case concepts performed in commercial or legal interactions (including agreements in the form of contracts), such as conducting real estate transactions. The abstract idea portion of the claims is as follows: 

A real estate process marketplace method, comprising utilizing [a real estate marketplace system] for the steps of: a. one or more users each generating a profile in [the real estate marketplace system], and the following steps of: i. one of the one or more users that is a first user generating a proposal and making the proposal available via [the real estate marketplace system] to one or more other users; ii. one or more of the one or more users that is a second user accessing and viewing the proposal, iii. the second user generating an offer in response to the proposal and transferring such offer to the first user; iv. the first user that receives the offer reviewing the offer and generating a response that declines or accepts the offer and transferring such response to the second user; v. a real estate process agreement being generated by [the real estate marketplace system] between the first user and the second user and being transferred to said first user and said second user for execution of the real estate process agreement; and vi. said first user and second user engaging in a real estate process where the portions not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by certain methods of organizing human activity (including agreements in the form of contracts), such as conducting real estate transactions, it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method for conducting real estate transactions which under its broadest reasonable interpretation, covers concepts for organizing certain methods of human activity. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information (a. one or more users each generating a profile in [the real estate marketplace system], and the following steps of: i. one of the one or more users that is a first user generating a proposal and making the proposal available via [the real estate marketplace system] to one or more other users; ii. one or more of the one or more users that is a second user accessing and viewing the proposal, iii. the second user generating an offer in response to the proposal; iv. the first user that receives the offer reviewing the offer and generating a response that declines or accepts the offer; a real estate process agreement being generated by [the real estate marketplace system] between the first user and the second user; and vi. said first user and second user engaging in a real estate process) and transmitting information (and transferring such offer to the first user; and transferring such response to the second user; and being transferred to said first user and said second user for execution of the real estate process agreement).

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A real estate marketplace system. (See paragraphs 60-62 of the Specification) 
A device. (See paragraph 53 of the Specification)
A processor. (See paragraph 61 of the Specification)
A memory comprising instructions. (See paragraphs 62 and 67 of the Specification)
A computer program product. (See paragraphs 62, 67, 94, and 97 of the Specification)
A computer readable storage medium having program instructions. (See paragraphs 68, 95 and 97 of the Specification.)
An imaging device. (See paragraph 19 of the Specification)
A classifier. (See paragraphs 27 and 90-91 of the Specification)
A display device. (See paragraph 32 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method, computer system, and computer program product that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract idea are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-15 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-15 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation comprising the step of generating a smart contract as the real estate process agreement and does not add significantly more to the abstract idea. Further embellishing that the invention is capable of processing information (generating a smart contract) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea Therefore dependent claim 2 is also non-statutory subject matter.

Dependent claim 3 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation comprising the step of generating a blockchain ledger for the real estate process in accordance with terms of the real estate process agreement. Further embellishing that the invention is capable of processing information (generating a blockchain ledger) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 3 is also non-statutory subject matter.

Dependent claim 4 further limits the abstract idea by generally linking the judicial exception to a particular field of use of comprising the step of the first user or second user engaging one or more other users to assist with the real estate market process as a service provider and does not add significantly more to the abstract idea. Therefore dependent claim 4 is also non-statutory subject matter.

Dependent claim 5 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation, comprising the step of the real estate marketplace system operating to generate a workflow identifying the steps for the real estate process, and identifying sub-steps for each of the one or more real estate service provider engaged for the real estate process.  Further embellishing that the invention is capable of processing information (generating a workflow and identifying sub-steps for each of the service provider) displaying information based on the determination) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 5 is also non-statutory subject matter.

Dependent claim 6 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation comprising the step of the real estate marketplace system generating one or more agreements between the first user and second user, or the first user and a service provider, or the second user and a service provider, in accordance with the real estate process.  Further embellishing that the invention is capable of processing information (generating one or more agreements) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 6 is also non-statutory subject matter.

Dependent claim 7 further limits the abstract idea by generally linking the judicial exception to a particular field of use of comprising the step of engaging one or more service providers that are one or more of the following: home and property insurance providers, mortgage brokers, property inspectors, home inspectors, lawyers, escrow managers, and financial institutions and does not add significantly more to the abstract idea. Therefore dependent claim 7 is also non-statutory subject matter.

Dependent claim 8 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation comprising the step of the real estate marketplace system linking to one or more external systems, and transferring data from said one or more external systems to the real estate marketplace system, for use in the real estate process.  Further embellishing that the invention is capable of processing information (linking to one or more external systems) and transmitting information (transferring data) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 8 is also non-statutory subject matter.

Dependent claim 9 further limits the abstract idea by generally linking the judicial exception to a particular field of use of comprising the step of the first user, second user and the one or more service providers operating the real estate marketplace system via a computing device and does not add significantly more to the abstract idea. Therefore dependent claim 9 is also non-statutory subject matter.

Dependent claim 10 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation comprising the step of the real estate marketplace system collecting proposals from the first user and one or more other users, and making one or more such proposals accessible by the second user in accordance with a query generated by said second user, whereby the one or more proposals available to the second user are identified by the real estate marketplace system as incorporating criteria identified by the query. Further embellishing that the invention is capable of processing information (collecting proposals, making proposals accessible based on query, identifying proposals based on the query incorporating criteria) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea and does not add significantly more to the abstract idea. Therefore dependent claim 10 is also non-statutory subject matter.

Dependent claim 11 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation comprising the step of the real estate marketplace system identifying one or more proposals as incorporating the criteria of a location identified in the query. Further embellishing that the invention is capable of processing information (identifying proposals based on a query including criteria of a location) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea and does not add significantly more to the abstract idea and does not add significantly more to the abstract idea. Therefore dependent claim 11 is also non-statutory subject matter.

Dependent claim 12 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation comprising the step of the real estate marketplace system being linked to one or more real estate registry systems, and the real estate marketplace system transferring one or more filings generated by the real estate process each to one of the one or more real estate registry systems. and does not add significantly more to the abstract idea. Further embellishing that the invention is capable of processing information (linking to real estate registry systems) and transmitting information (transferring one or more filings generated) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea and does not add significantly more to the abstract idea. Therefore dependent claim 12 is also non-statutory subject matter.

Dependent claim 13 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation comprising the step of the real estate marketplace system generating a new module for each new type of service provider that provides services via the real estate marketplace system, whereby multiple modules are incorporated in the real estate marketplace system each for a service in the real estate process and users can access a service provider for one or more of said services via the corresponding module.  Further embellishing that the invention is capable of processing information (generating a new module for each new type of service provider) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 13 is also non-statutory subject matter.

Dependent claim 14 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation comprising the step of the real estate marketplace system generating a map indicating one or more real estate locations relating to a real estate process. Further embellishing that the invention is capable of processing information (generating a map indicating one or more real estate locations related to a real estate process) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 14 is also non-statutory subject matter.

Dependent claim 15 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation comprising the step of the real estate marketplace system generating predictive analytics for a real estate asset or for one or more real estate assets in a geographic location. Further embellishing that the invention is capable of processing information (generating predictive analytics for a real estate asset(s) in a geographic location) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 15 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing certain methods of organizing human activity (conducting real estate transactions) such as commercial or legal interactions (including agreements in the form of contracts) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8, 10-12 and 14-15 are rejected under 35 U.S.C. 102 a(1)/a(2) as being anticipated by Kwan (US 20180096362).

Referring to claim 1,

Kwan, which is directed to an e-commerce real estate marketplace and platform, discloses

 A real estate process marketplace method, comprising utilizing a real estate marketplace system for the steps of: (Kwan paragraph 31 disclosing It is to be understood that the e-commerce real estate marketplace and platform is performed in a plurality of data processing modules within a computing environment that also includes one or more processors and a plurality of software and hardware components. The one or more processors and plurality of software and hardware components are configured to execute program instructions or routines to perform the functions described herein, and embodied within the plurality of data processing modules. The present invention may be performed wholly or partially within, and/or accessed by, a tablet-type mobile computing device, a laptop or notebook-type computing device, a phone-based device or other personal digital assistant, or any other similar devices. The computing system may include memory for storage of data and instructions configured for the execution of one or more data processing modules.) 

 a. one or more users each generating a profile in the real estate marketplace system, and the following steps of: (Kwan paragraph 25 disclosing it can be appreciated that the present invention enables an agency user to construct, via a user interface, an online profile that is viewable by other users to display information relevant to a real estate transaction. This information includes photographs of the agency user, and a regulatory governing body license issued to the agency user, which is provided and uploaded by the user. It may further include a text description of the agency user, and the agency user's professional experience, educational background, industry license(s), service area, and other qualifications, including personal characteristics, location, spoken languages, nationality, and error and omission (E&O) insurance policy number(s) and coverage information (and any other relevant types of insurance). See also Kwan paragraphs 29, 42, and 54)

 i. one of the one or more users that is a first user generating a proposal and making the proposal available via the real estate marketplace system to one or more other users; (Kwan paragraph 42 disclosing Step 202 comprises integrating a plurality of input data representing at least one real estate buyer, at least one real estate seller, and a plurality of ancillary services related to executing a real estate transaction. Step 204 comprises analyzing the input data in a machine learning model configured at least to establish an online profile for one or more users, enable accurate analysis of property details, enable secure communications between buyers and sellers, facilitate offers and acceptances of real estate contracts, and detect and prevent fraudulent activity. Step 206 comprises generating one or more documents that demonstrate completion of a real estate transaction. Kwan paragraph 74 discussing Figure 8 in particular FIG. 8 is a screenshot illustrating a negotiation page from a buyer's perspective according to an embodiment of the present invention. As shown in FIG. 8, the e-commerce marketplace and platform may also generate and provide a negotiation platform which displays selling terms and conditions 802 and purchase terms and conditions 804. In this page, the important terms and conditions such as price, escrow details, etc are negotiated between the buyer and seller. Financing information is also entered by purchaser.)

ii. one or more of the one or more users that is a second user accessing and viewing the proposal, (Kwan paragraph 42 disclosing Step 202 comprises integrating a plurality of input data representing at least one real estate buyer, at least one real estate seller, and a plurality of ancillary services related to executing a real estate transaction. Step 204 comprises analyzing the input data in a machine learning model configured at least to establish an online profile for one or more users, enable accurate analysis of property details, enable secure communications between buyers and sellers, facilitate offers and acceptances of real estate contracts, and detect and prevent fraudulent activity. Step 206 comprises generating one or more documents that demonstrate completion of a real estate transaction. Kwan paragraph 74 discussing Figure 8 in particular FIG. 8 is a screenshot illustrating a negotiation page from a buyer's perspective according to an embodiment of the present invention. As shown in FIG. 8, the e-commerce marketplace and platform may also generate and provide a negotiation platform which displays selling terms and conditions 802 and purchase terms and conditions 804. In this page, the important terms and conditions such as price, escrow details, etc are negotiated between the buyer and seller. Financing information is also entered by purchaser.)

iii. the second user generating an offer in response to the proposal and transferring such offer to the first user;  (Kwan paragraph 42 disclosing Step 202 comprises integrating a plurality of input data representing at least one real estate buyer, at least one real estate seller, and a plurality of ancillary services related to executing a real estate transaction. Step 204 comprises analyzing the input data in a machine learning model configured at least to establish an online profile for one or more users, enable accurate analysis of property details, enable secure communications between buyers and sellers, facilitate offers and acceptances of real estate contracts, and detect and prevent fraudulent activity. Step 206 comprises generating one or more documents that demonstrate completion of a real estate transaction.  Kwan paragraph 64 disclosing At step 626, the buyer submits an offer and at step 628 the user pays the tech fee. At step 630, the user receives an email confirmation and at step 632, the seller receives the offer. In one embodiment, the seller has 48 hours to accept, counter, or decline the offer. Kwan paragraph 74 discussing Figure 8 in particular FIG. 8 is a screenshot illustrating a negotiation page from a buyer's perspective according to an embodiment of the present invention. As shown in FIG. 8, the e-commerce marketplace and platform may also generate and provide a negotiation platform which displays selling terms and conditions 802 and purchase terms and conditions 804. In this page, the important terms and conditions such as price, escrow details, etc are negotiated between the buyer and seller. Financing information is also entered by purchaser.)

iv. the first user that receives the offer reviewing the offer and generating a response that declines or accepts the offer and transferring such response to the second user; (Kwan paragraph 76 discussing Figure 10 and in particular disclosing FIG. 10 is a screenshot of a pending orders page according to an embodiment of the present invention. As shown in FIG. 10, the e-commerce marketplace and platform may also generate and provide information pertaining to an appraiser accepting orders via an accept button 1002 or declining, via decline dropdown 1004 .)

v. a real estate process agreement being generated by the real estate marketplace system between the first user and the second user and being transferred to said first user and said second user for execution of the real estate process agreement;  (Kwan paragraph 30 disclosing a transaction completion component 112 is configured to input the data from the data processing modules 110 and generate one or more documents that demonstrate completion of a real estate transaction. Kwan paragraph 56 disclosing after selecting an “offer” link, the present invention prompts the buyer to make payment, by initiating a transaction facilitating payment of a security deposit to the third party/operator that is held until the offer is accepted by seller/selling agent. After the offer is accepted, a page will be displayed with links of all the forms buyer needs to sign or have.
and vi. said first user and second user engaging in a real estate process.  (Kwan paragraph 42 disclosing Step 202 comprises integrating a plurality of input data representing at least one real estate buyer, at least one real estate seller, and a plurality of ancillary services related to executing a real estate transaction. Step 204 comprises analyzing the input data in a machine learning model configured at least to establish an online profile for one or more users, enable accurate analysis of property details, enable secure communications between buyers and sellers, facilitate offers and acceptances of real estate contracts, and detect and prevent fraudulent activity. Step 206 comprises generating one or more documents that demonstrate completion of a real estate transaction. Kwan paragraphs 63-64 disclosing At step 624, the user reviews and signs the terms of agreement. In one embodiment, this includes an e-signature from the buyer and/or the buyer's representative. At step 626, the buyer submits an offer and at step 628 the user pays the tech fee. At step 630, the user receives an email confirmation and at step 632, the seller receives the offer. In one embodiment, the seller has 48 hours to accept, counter, or decline the offer.)
Referring to claim 4,

Kwan further discloses comprising the step of the first user or second user engaging one or more other users to assist with the real estate market process as a service provider.  (Kwan paragraph 28 disclosing A data aggregation component 106 is configured to integrate input data regarding at least one real estate buyer 102, at least one real estate seller 104, and a plurality of ancillary services 108 related to executing a real estate transaction. Ancillary services could include escrow agent information, financing and/or bank information, legal information, and other real-estate related services. Kwan paragraph 43 disclosing The buying agent/buyer can order the required product and service, such as an appraisal, and can select which professional they want to work with so that there is no conflict of interest involved. Kwan paragraph 51 disclosing Using a link to a third party site, the buyer pays for the appropriate appraisal fee through a third party/operator, and the appraiser receives the order. The present invention may invite the buyer to upload his banking/credit payment info to pay for and accept the service fee. As soon as this payment process is done, an email receipt will be sent to invite the appraiser to start working on the appraisal. When finished with the appraisal, the appraiser can then upload the report to the buyer's page, and an electronic message will inform buyer the appraisal is complete, with an invitation to view the appraisal and make an offer to purchase the property. Kwan paragraph 52 disclosing the process starts at step 302, where an appraiser can either login at step 304 and then click new job at the appraiser dashboard at step 308, or the appraiser receives an email for a new job at step 306. Both of these lead to details of the appraisal at step 310. Next, the appraiser can either accept or decline the job at step 312.)

Referring to claim 5,

Kwan further discloses, comprising the step of the real estate marketplace system operating to generate a workflow identifying the steps for the real estate process, and identifying sub-steps for each of the one or more real estate service provider engaged for the real estate process.  (Kwan paragraph 51 disclosing using a link to a third party site, the buyer pays for the appropriate appraisal fee through a third party/operator, and the appraiser receives the order. The present invention may invite the buyer to upload his banking/credit payment info to pay for and accept the service fee. As soon as this payment process is done, an email receipt will be sent to invite the appraiser to start working on the appraisal. When finished with the appraisal, the appraiser can then upload the report to the buyer's page, and an electronic message will inform buyer the appraisal is complete, with an invitation to view the appraisal and make an offer to purchase the property. Kwan paragraph 52 disclosing the process starts at step 302, where an appraiser can either login at step 304 and then click new job at the appraiser dashboard at step 308, or the appraiser receives an email for a new job at step 306. Both of these lead to details of the appraisal at step 310. Next, the appraiser can either accept or decline the job at step 312.  If the appraiser accepts the job at step 312, then the method proceeds to step 314 where a confirmation page is displayed, and then the method ends at step 318. If the appraiser rejects the job at 312, the method proceeds to step 316 to inquire from the appraiser as to the reason for declining the job, and then the method ends at step 318. Kwan paragraph 53 disclosing the process starts at step 402, where an appraiser can either login at step 404 and then click upload job from the appraiser dashboard at step 408, or an appraiser receives an email to upload a job at step 406. The process then goes to step 410 where the appraiser uploads documents. After uploading the pertinent documents the process goes to a confirmation page at step 412, and the process finally ends at step 414.)

Referring to claim 8,

Kwan further discloses comprising the step of the real estate marketplace system linking to one or more external systems, and transferring data from said one or more external systems to the real estate marketplace system, for use in the real estate process.  (Kwan paragraph 28 disclosing a data aggregation component 106 is configured to integrate input data regarding at least one real estate buyer 102, at least one real estate seller 104, and a plurality of ancillary services 108 related to executing a real estate transaction. Ancillary services could include escrow agent information, financing and/or bank information, legal information, and other real-estate related services. Kwan paragraph 51 disclosing An embedded recommender system approach may further be applied to order an appraisal. The present invention may therefore include an appraisal order feature before a buying agent/buyer offer is made to purchase a property. Under such an approach, a buyer is offered a step to order either a drive-by, desktop, or full appraisal to appraise a property before offering a price. The embedded recommender system is therefore applied before he/she presents an online offer of purchase, so as to make sure he/she is comfortable with the offering price. This allows the buyer the choice to pick an appraisal based on the area by zip code, cost, and turnaround time. Using a link to a third party site, the buyer pays for the appropriate appraisal fee through a third party/operator, and the appraiser receives the order. The present invention may invite the buyer to upload his banking/credit payment info to pay for and accept the service fee. As soon as this payment process is done, an email receipt will be sent to invite the appraiser to start working on the appraisal. When finished with the appraisal, the appraiser can then upload the report to the buyer's page, and an electronic message will inform buyer the appraisal is complete, with an invitation to view the appraisal and make an offer to purchase the property.)

Referring to claim 10,

Kwan further discloses comprising the step of the real estate marketplace system collecting proposals from the first user and one or more other users, and making one or more such proposals accessible by the second user in accordance with a query generated by said second user, whereby the one or more proposals available to the second user are identified by the real estate marketplace system as incorporating criteria identified by the query.   (Kwan paragraph 42 disclosing Step 202 comprises integrating a plurality of input data representing at least one real estate buyer, at least one real estate seller, and a plurality of ancillary services related to executing a real estate transaction. Step 204 comprises analyzing the input data in a machine learning model configured at least to establish an online profile for one or more users, enable accurate analysis of property details, enable secure communications between buyers and sellers, facilitate offers and acceptances of real estate contracts, and detect and prevent fraudulent activity. Step 206 comprises generating one or more documents that demonstrate completion of a real estate transaction. Kwan paragraph 64 disclosing At step 626, the buyer submits an offer and at step 628 the user pays the tech fee. At step 630, the user receives an email confirmation and at step 632, the seller receives the offer. In one embodiment, the seller has 48 hours to accept, counter, or decline the offer. Kwan paragraph 74 discussing Figure 8 in particular FIG. 8 is a screenshot illustrating a negotiation page from a buyer's perspective according to an embodiment of the present invention. As shown in FIG. 8, the e-commerce marketplace and platform may also generate and provide a negotiation platform which displays selling terms and conditions 802 and purchase terms and conditions 804. In this page, the important terms and conditions such as price, escrow details, etc are negotiated between the buyer and seller. Financing information is also entered by purchaser.)

Referring to claim 11,

Kwan further discloses comprising the step of the real estate marketplace system identifying one or more proposals as incorporating the criteria of a location identified in the query.  (Kwan paragraph 33 With such a process, users are able to automatically find important features they are looking for in a property. For example, users from China may tend to buy property near universities, or are looking specifically for properties with a gazebo in the backyard. The number of windows of a building might not be as important to such buyers, whereas the direction in which the front entrance is facing may be a greater decision factor. Users are also able to type in their preferred language, and the processing technique(s) applied enable searches of information in different languages, and display of search results in the preferred language. By reducing the number of random variables under consideration, search results (for example) become more accurate. Kwan paragraph 34 disclosing the machine learning model may apply artificial intelligence techniques such as a k-nearest neighbor (KNN) approach that allows, for example, a map-based search to check a property's location on a map and understand its proximity to surrounding physical and social infrastructure. Such infrastructure may include highways, metro stations, bus stops, hospitals, cinema halls, schools, parks, ATMs, etc. Thus, users will be able to familiarize themselves with the amenities available to a desired property, without having to make an actual in-person visit to the location.)

Referring to claim 12,

Kwan further discloses comprising the step of the real estate marketplace system being linked to one or more real estate registry systems, and the real estate marketplace system transferring one or more filings generated by the real estate process each to one of the one or more real estate registry systems. (Kwan paragraph 5 disclosing which its participant users (such as property agents, property sellers, property buyers, property renters, property service providers such as lawyers, escrow officers, appraisers, landlords, property managers, etc.) agree to terms in which users commit to provide a listing of available properties, specific services, market information, news, marketing tools, title profiles, title reports, appraisal reports, credit reports, mortgage pre-approvals, media or public relations services, etc. to other users when a property rental and/or purchase transaction is desired to take place. The examiner is interpreting that relevant transactional documentation regarding the transfer of a real estate property is communicated to registries to update the associated title of a property.

Referring to claim 14,

Kwan further discloses comprising the step of the real estate marketplace system generating a map indicating one or more real estate locations relating to a real estate process.  (Kwan paragraph 34 disclosing the machine learning model may apply artificial intelligence techniques such as a k-nearest neighbor (KNN) approach that allows, for example, a map-based search to check a property's location on a map and understand its proximity to surrounding physical and social infrastructure. Such infrastructure may include highways, metro stations, bus stops, hospitals, cinema halls, schools, parks, ATMs, etc. Thus, users will be able to familiarize themselves with the amenities available to a desired property, without having to make an actual in-person visit to the location. These amenities may also be presented on a map, virtual or otherwise, displayed to users.)

Referring to claim 15,

Kwan further discloses comprising the step of the real estate marketplace system generating predictive analytics for a real estate asset or for one or more real estate assets in a geographic location. (Kwan paragraph 39 disclosing The present invention may apply a predictive analysis as a data processing function to predict future behavior using existing data about past behavior. The present invention can therefore predict which properties in a neighborhood (currently not listed for sale) would have the highest likelihood to sell in the next 12 months. Kwan paragraph 40 every week the e-commerce real estate marketplace and platform obtains the latest property sales data and matches it with properties that are predicted to sell. A scoring methodology may be applied that identifies which properties are likely to sell in a certain time period, such as the next x number of months. This can be utilized by listing agents to solicit upcoming listings.)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3, 6-7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan in view of Baum, “PropTech 3.0: the future of real estate”, April 2017, hereinafter referenced as NPL Reference U.

Referring to claim 2,

The real estate process marketplace method of claim 1, comprising the step of generating a smart contract as the real estate process agreement. (NPL Reference U page 69 lines 21-29 teaching smart Contracts are used for the automated movement of funds, data and agreements. They are contracts written in computer code which can react to information sent to them from a storage system, which can be the distributed ledger it is stored on. Smart contracts can be self-executing and self-enforcing, meaning that a contract can enforce a pre-determined outcome once the required criteria are met. They can be standard, multifaceted, multi-party or tailored to individual needs and can eliminate timing differences by making an exchange simultaneous. Currently, Smart Contracts do not have a legal status and are used as a guide to protocols of exchange. However, like eDocs and eSignatures, they will eventually acquire legal status and be able to enforce these protocols in the future, most likely working in tandem with traditional, paper-based legal practices where human judgement will still take precedence.)

One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the disclosures in Kwan and NPL Reference U as NPL Reference U further develops on the types of technology that may be used in facilitating real estate transactions. 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Kwan in view of NPL Reference U to incorporate comprising the step of generating a smart contract as the real estate process agreement with the motivation of automating agreements such that the agreement is executed upon once conditions are met. (NPL Reference U page 69 lines 21-26)
  
Referring to claim 3,

NPL Reference U further teaches comprising the step of generating a blockchain ledger for the real estate process in accordance with terms of the real estate process agreement.  

(NPL Reference U page 65 lines 24-28 teaching a distributed ledger (also called shared ledger) is a consensus of replicated, shared, and synchronized digital data spread across multiple sites, countries, or institutions. There is no central administrator or middelman and no centralised data storage. Blockchain is: (i) a technology and a business practice built on peer-to- peer transactions; plus (ii) a packet of information (a block) with the ability to create an historical and permanent ledger of transaction details. NPL Reference U page 66 lines 15- 20 the ability of blockchain-based processes to execute transactions without an intermediary or a clearinghouse very much suits a private market like real estate and provides a clear contrast and alternative to the IPSX model of providing a public market to trade shares in buildings. For those who prefer not to expose their assets to the glare of the market, this is a clear attraction. The distributed ledger holds a history of a transaction, a property, an asset, or a title; it develops a digital secure identifier for a proposed transaction; and it offers an ability to transfer funds in new ways, for example using a digital encrypted (or crypto-) currency such as Bitcoin.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Kwan in view of NPL Reference U to incorporate comprising the step of generating a blockchain ledger for the real estate process in accordance with terms of the real estate process agreement with the motivation  recording transaction details such as the history of a transaction, a property, an asset, or title in a permanent ledger. (NPL Reference U page 65 lines 24-28 and page 66 lines 15-20)

Referring to claim 6,

Kwan further discloses comprising the step of the real estate marketplace system generating one or more agreements between the first user and second user, or the first user and a service provider, or the second user and a service provider, in accordance with the real estate process.  (Kwan paragraph 30 disclosing a transaction completion component 112 is configured to input the data from the data processing modules 110 and generate one or more documents that demonstrate completion of a real estate transaction. Kwan paragraph 42 disclosing Step 202 comprises integrating a plurality of input data representing at least one real estate buyer, at least one real estate seller, and a plurality of ancillary services related to executing a real estate transaction. Step 204 comprises analyzing the input data in a machine learning model configured at least to establish an online profile for one or more users, enable accurate analysis of property details, enable secure communications between buyers and sellers, facilitate offers and acceptances of real estate contracts, and detect and prevent fraudulent activity. Step 206 comprises generating one or more documents that demonstrate completion of a real estate transaction. Kwan paragraphs 63-64 disclosing At step 624, the user reviews and signs the terms of agreement. In one embodiment, this includes an e-signature from the buyer and/or the buyer's representative. At step 626, the buyer submits an offer and at step 628 the user pays the tech fee. At step 630, the user receives an email confirmation and at step 632, the seller receives the offer. In one embodiment, the seller has 48 hours to accept, counter, or decline the offer. Kwan paragraph 76 disclosing FIG. 10 is a screenshot of a pending orders page according to an embodiment of the present invention. As shown in FIG. 10, the e-commerce marketplace and platform may also generate and provide information pertaining to an appraiser accepting orders via an accept button 1002 or declining, via decline dropdown 1004 and specifying the reason for declining such as too busy or too far away.)

Referring to claim 7,

Kwan further discloses, comprising the step of engaging one or more service providers that are one or more of the following: home and property insurance providers, mortgage brokers, property inspectors, home inspectors, lawyers, escrow managers, and financial institutions.  (Kwan paragraph 5 disclosing The present invention is an e-commerce real estate marketplace and platform in which its participant users (such as property agents, property sellers, property buyers, property renters, property service providerstsuch as lawyers, escrow officers, appraisers, landlords, property managers, etc.) Kwan paragraph 28 disclosing a data aggregation component 106 is configured to integrate input data regarding at least one real estate buyer 102, at least one real estate seller 104, and a plurality of ancillary services 108 related to executing a real estate transaction. Ancillary services could include escrow agent information, financing and/or bank information, legal information, and other real-estate related services. Kwan paragraph 43 disclosing The buying agent/buyer can order the required product and service, such as an appraisal, and can select which professional they want to work with so that there is no conflict of interest involved. Kwan paragraph 51 disclosing Using a link to a third party site, the buyer pays for the appropriate appraisal fee through a third party/operator, and the appraiser receives the order. The present invention may invite the buyer to upload his banking/credit payment info to pay for and accept the service fee. As soon as this payment process is done, an email receipt will be sent to invite the appraiser to start working on the appraisal. When finished with the appraisal, the appraiser can then upload the report to the buyer's page, and an electronic message will inform buyer the appraisal is complete, with an invitation to view the appraisal and make an offer to purchase the property. Kwan paragraph 52 disclosing the process starts at step 302, where an appraiser can either login at step 304 and then click new job at the appraiser dashboard at step 308, or the appraiser receives an email for a new job at step 306. Both of these lead to details of the appraisal at step 310. Next, the appraiser can either accept or decline the job at step 312.)

Referring to claim 9,

Kwan further discloses comprising the step of the first user, second user and the one or more service providers operating the real estate marketplace system via a computing device.   (Kwan paragraph 31 disclosing It is to be understood that the e-commerce real estate marketplace and platform is performed in a plurality of data processing modules within a computing environment that also includes one or more processors and a plurality of software and hardware components. The one or more processors and plurality of software and hardware components are configured to execute program instructions or routines to perform the functions described herein, and embodied within the plurality of data processing modules. The present invention may be performed wholly or partially within, and/or accessed by, a tablet-type mobile computing device, a laptop or notebook-type computing device, a phone-based device or other personal digital assistant, or any other similar devices. The computing system may include memory for storage of data and instructions configured for the execution of one or more data processing modules. The present invention may be accessed via one or more websites, or via mobile applications on the aforementioned computing and telephony devices.)




Referring to claim 13,

Kwan further discloses whereby multiple modules are incorporated in the real estate marketplace system each for a service in the real estate process and users can access a service provider for one or more of said services via the corresponding module (Kwan paragraph 43 disclosing As noted above, multiple applications may be integrated into the e-commerce marketplace and platform, so that it in effect functions as the “TurboTax” of real estate transactions. These functions allow for stepping the user through the various aspects involved in the real estate buying/selling process. This is relevant where there are lots of random items that are required in a deal (such as fire insurance, termites, property insurance, electricity/internet, sewage, etc.). The buying agent/buyer can order the required product and service, such as an appraisal, and can select which professional they want to work with so that there is no conflict of interest involved. Kwan 51 The embedded recommender system is therefore applied before he/she presents an online offer of purchase, so as to make sure he/she is comfortable with the offering price. This allows the buyer the choice to pick an appraisal based on the area by zip code, cost, and turnaround time. Using a link to a third party site, the buyer pays for the appropriate appraisal fee through a third party/operator, and the appraiser receives the order.)

Kwan does not disclose the step of the real estate marketplace system generating a new module for each new type of service provider that provides services via the real estate marketplace system.  

However NPL Reference U further teaches the step of the real estate marketplace system generating a new module for each new type of service provider that provides services via the real estate marketplace system.   (NPL Refence U page 73 lines 3-4 teaching the real estate industry is able to use blockchain or distributed ledger technology to build applications, including smart contracts, and services that bring the benefits of a new technology both to itself and to the mainstream. The examiner is interpreting that as new services are provided applications are built to facilitate interaction with these new types of services.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference disclosed in Kwan in view of NPL Reference U to incorporate the step of the real estate marketplace system generating a new module for each new type of service provider that provides services via the real estate marketplace system with the motivation build new applications in response to new services becoming available (NPL Refence U page 73 lines 3-4) so to integrate additional applications for new services into the e-commerce marketplace and platform as disclosed in Kwan. (Kwan paragraph 43) 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Eraker (US Patent No. 10,078,866) – directed to a collaborative real estate search including indications of properties for sale within a geographic area. 

Patel et al. (US 20150081497) – directed to managing a real estate and/or business transaction between a buyer and a seller from receiving information from the seller regarding a commercial property, or other asset, to be sold, to closing, is provided. 

Orfano (US 20160012554) – directed to managing electronic real estate registry information. 

Goodrich et al. (US 20160292763) – directed to facilitating discovery of sellers and buyers of real estate.

Fenn (US 20150019366) – directed to facilitating transaction management electronically through access to an electronic transaction management platform which includes an offer and acceptance processing feature that provides offer submission, offer receipt, offer management, offer countering and offer amendment capabilities to transacting parties.

Dupray (US 20100063829) – directed to real estate transaction processing systems and, in particular, facilitating the purchasing of real estate properties. 

Wilson et al. (US 20150332418) – directed to a real estate management system. 

Richardson et al. (US 20160093007) – directed to a transactional real estate system (TRES) to facilitate buying and selling of a real-estate property.

Heatherly et al. (US 20180053269) – directed to connecting users of a real-estate transaction management platform for conducting real-estate transactions.

Williams et al. (US 20130211963) – directed to facilitating a relationship between a provider, a buyer, and an agent.

Minerick (US 20130339189) – directed to facilitating real estate transactions. 

Thomas (US Patent No. 10,037,558) – directed to automating and facilitating the home sale, mortgage origination, and settlement process, and the home mortgage refinancing origination and settlement process.

Issacson (US Patent No. 10,002,398) – directed to facilitating real estate transaction. 

Watkin, III (US Patent No. 9,846,917) – directed to an environment provided by a financial entity in which buyers and sellers may be brought together to initiate and complete a transaction for the purchase of a property for sale.

Sher (US 20180322597) – directed to a decentralized cryptographic real estate transaction assistance system and method is provided to facilitate matching, engaging, contracting, and communicating between parties to a real estate and/or property rental transaction by a network-leveraged system.

Florance et al. (US 20030078897) – directed to creating a unified commercial real estate data model through collection, distribution and use of information in connection with commercial real estate and for creating a web-based marketplace that facilitates the efficient and secure buying, selling, and leasing of commercial properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689